Per Curiam.
Having reviewed the record de novo, which we are required to do, we find the action of the trial court in its division of both nonmarital and marital assets and the awarding of alimony to be fair and reasonable under the circumstances and not the result of an abuse of discretion. Applegate v. Applegate, 219 Neb. 532, 365 N.W.2d 394 (1985); Rockwood v. Rockwood, 219 Neb. 21, 360 N.W.2d 497 (1985); Guggenmos v. Guggenmos, 218 Neb. 746, 359 N.W.2d 87 (1984); Reuter v. Reuter, 218 Neb. 732, 359 N.W.2d 78 (1984); Van Newkirk v. Van Newkirk, 212 Neb. 730, 325 N.W.2d 832 (1982).
Accordingly, the judgment of the district court is affirmed.
Affirmed.